Citation Nr: 0732402	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-28 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected post-operative status, thoracotomy 
repair spontaneous pneumothorax with impairment right 6th 
intercostal nerve, with scars. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served in the United States Army from February 
1984 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and January 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The pulmonary function testing addressing the service-
connected pneumothorax disorder revealed forced expiratory 
volume in one second (FEV-1) to be 85.7 percent of predicted 
value, the ratio of FEV-1 to forced vital capacity (FEV-
1/FVC) to be 82 percent, and the diffusion capacity of the 
lung for carbonmonoxide by the single breath method (DLCO) to 
be 75 percent of predicted value; also, associated scarring 
has not been shown to be unstable, painful, or productive of 
limitation of function.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for service-connected post-operative status, thoracotomy 
repair spontaneous pneumothorax with impairment right 6th 
intercostal nerve, with scars have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.118, 
4.3, 4.7, 4.20, 4.97, Diagnostic Code 6843 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in the claimant' s possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case ("SSOC"), when issued 
following a VCAA notification letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  

Given these parameters, the Board finds no deficiencies in 
the timing and content of the VCAA notification in this case.  
The veteran was provided notice of the VCAA in a May 2004 
letter, prior to the initial adjudication of his claim in the 
August 2004 rating decision.  He was also issued a September 
2005 VCAA notice letter followed by an April 2006 SSOC.  

Specifically, the VCAA letters summarized the evidence needed 
to substantiate the claim and VA's duty to assist.  The May 
2004 and September 2005 letters specified the evidence the 
veteran was expected to provide, including the information 
needed to obtain both his private and VA medical treatment 
records.  In this way, the letters clearly satisfied the 
first three "elements" of the notice requirement.  In 
addition, the May 2004 letter stated: "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us," satisfying the fourth "element."  
  
The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, the veteran was notified in the appealed rating 
decision that a 10 percent evaluation had previously been 
assigned as of October  1987.  An explanation for the current 
evaluation was provided in that decision.  The Board finds 
that this action effectively satisfies VA's requirements in 
view of Dingess. 

With regard to the duty to assist, the VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim.  The Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes VA medical records, private 
medical records, and a report of VA examination of the 
claimed service-connected condition.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Thoracotomy Repair Spontaneous Pneumothorax

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

The veteran's thoracotomy repair spontaneous pneumothorax 
with impairment right 6th intercostal nerve, with scars is 
currently evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6843.  This code section concerns disorders including a 
traumatic chest wall defect, a pneumothorax, and a hernia, 
all treated as restrictive lung disease.  

A 10 percent rating is assigned where pulmonary function 
testing reveals that FEV-1 is 71 to 80 percent of predicted 
value; FEV-1/FVC is 71 to 80 percent; or where the DLCO (SB) 
is 66 to 80 percent of predicted value.

A 30 percent rating is warranted where FEV-1 is 56 to 70 
percent of predicted value or; FEV-1/FVC is 56 to 70 percent, 
or; DLCO (SB) is 56 to 65 percent of predicted value.

A 60 percent rating is warranted for disability manifested by 
FEV-1 of 40 to 55 percent of predicted value; or FEV-1/FVC of 
40 to 55 percent; or DLCO (SB) of 40 to 55 percent of 
predicted value; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

Under the rating criteria, a 100 percent rating is warranted 
for disability manifested by an FEV-1 less than 40 percent of 
predicted value; or the FEV-1/FVC is less than 40 percent; or 
DLCO (SB) less than 40 percent of predicted value; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or cor pulmonale 
(right heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or requires outpatient oxygen therapy.

During service, the veteran suffered from a spontaneous right 
pneumothorax, which was treated with chest tubes three times.  
He eventually underwent a postoperative thoracotomy for 
repair of his recurrent right spontaneous pneumothorax with 
impairment of the right 6th intercostal nerve in 1987. 

In August 1987, the veteran was granted service-connection 
for his thoracotomy for repair of recurrent right spontaneous 
pneumothorax with impairment of the right 6th intercostal 
nerve.  The RO assigned a 10 percent rating, effective from 
October 1987.  This evaluation was initially assigned under 
Diagnostic Code 6814, a section deleted from Part 4 in 1996, 
prior to when the veteran's claim was received in February 
2004.

In a December 2004 VA examination, the pulmonary function 
testing conducted before bronchodilator showed FVC value of 
94 percent of predicted value, FEV-1 of 92 percent of 
predicted value, and FEV-1/FVC ratio of 96 percent.  The 
examiner noted that the pulmonary function test results 
revealed that there was no change in the veteran's condition.  
He concluded that no post-tests were needed because 
spirometry was normal.  He also noted that the lungs were 
clear and that there was a diffuse slight decrease in breath 
sounds along the entire right lung with deceased exertion of 
the right thoracic cage on inspiration.  

An April 2005 pulmonary function test showed the FEV-1 to be 
85.7 percent of predicted value, the ratio of FEV-1/FVC to be 
82 percent, and the DLCO to be 75 percent of predicted value. 

Given that the pulmonary function testing results fall with 
in the 10 percent schedular criteria, a higher rating in 
excess of 10 percent for service-connected post-operative 
status, thoracotomy repair spontaneous pneumothorax with 
impairment right 6th intercostal nerve, with scars is not 
warranted.

Additionally, the veteran contends in his appellate brief 
that the VA examination was inadequate because the exam did 
not address muscle groups XX or XXI.  This assertion, 
however, lacks merit.  Muscle group XX deals with function 
and postural support of the body, namely extension and 
lateral movements of the spine, impairment of which is not 
indicated in the present case.  Moreover, involvement of 
Muscle Group XXI is not separately rated, as indicated in 
Diagnostic Codes 6843-6845, Note 3.

The Board has also considered whether a separate evaluation 
is warranted for scarring.  In this regard, the December 2004 
VA examination of the skin revealed a 2 cm scar on the right 
pectoral area, and a 30 cm right thoracic thoracotomy scar 
from the infrascapular area to the anterior axillary line 
with no underlying tissue loss, disfigurement, or keloid 
formation.  There was numbness in the right inframammary area 
as well as a small area in the right infrascapular area, but 
with no scar abnormalities.  Because the associated scarring 
has not been shown to be unstable (Diagnotic Code 7003), 
painful (Diagnotic Code 7804), or productive of limitation of 
function (Diagnotic Code 7805), a separate compensable 
evaluation for the veteran's scar is not warranted.  38 
C.F.R. § 4.118.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order. 

Overall, the evidence does not support an increased 
evaluation in excess of 10 percent for the service-connected 
post-operative status, thoracotomy repair spontaneous 
pneumothorax with impairment right 6th intercostal nerve, 
with scars, and this claim must be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for service-connected post-operative status, 
thoracotomy repair spontaneous pneumothorax with impairment 
right 6th intercostal nerve, with scars, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


